MEMORANDUM **
Jose Felix Huerta Carrillo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration *611judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Petitioner failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
To the extent Petitioner contends that the IJ violated due process by failing to consider his evidence of hardship, we lack jurisdiction because Petitioner did not raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.'